     Case 2:19-cv-01136-JAM-KJN Document 36 Filed 06/11/20 Page 1 of 3

 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   R. LAWRENCE BRAGG, State Bar No. 119194
     Supervising Deputy Attorney General
 3   ARTHUR B. MARK III, State Bar No. 220865
     Deputy Attorney General
 4     1300 I Street, Suite 125
       P.O. Box 944255
 5     Sacramento, CA 94244-2550
       Telephone: (916) 210-7345
 6     Fax: (916) 324-5205
       E-mail: Arthur.Mark@doj.ca.gov
 7   Attorneys for Defendants
     J. Lizarraga and R. Hawkins
 8
                              IN THE UNITED STATES DISTRICT COURT
 9
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
                                        SACRAMENTO DIVISION
11

12

13   JOSEPH LEON McDANIEL,                                 2:19-cv-01136 JAM KJN (PC)

14                                          Plaintiff, STIPULATION AND [PROPOSED]
                                                       ORDER EXTENDING TIME FOR
15                 v.                                  DEFENDANTS LIZARRAGA AND
                                                       HAWKINS TO RESPOND TO
16                                                     PLAINTIFF’S COMPLAINT
     JOE LIZARRAGA, et al.,
17
                                         Defendants. Judge:              The Honorable Kendall J.
18                                                                       Newman
                                                           Trial Date:   None Set
19                                                         Action Filed: June 20, 2019

20
                                              STIPULATION
21

22        The parties, by and through their attorneys of record, hereby stipulate:

23        1.    Defendant Lizarraga was purportedly personally served with a summons and

24   complaint at a personal address on or about December 14, 2019, and Defendant Hawkins was

25   purportedly served via substitute service on or about December 4, 2019. Neither Mule Creek

26   State Prison nor the Office of the Attorney General (OAG) were aware of these services until on

27   or about May 22, 2020.

28
                                                       1
                           Stipulation Extending Time for Lizarraga and Hawkin’s Resp. (2:19-cv-01136 JAM KJN)
     Case 2:19-cv-01136-JAM-KJN Document 36 Filed 06/11/20 Page 2 of 3

 1         2.    Mr. Lizarraga requested representation by the OAG on or about June 5, 2020, and Dr.

 2   Hawkins requested representation on or about June 9, 2020.

 3         3.    Defendants’ counsel requires time to confer with his clients and to prepare and file

 4   appropriate responses to the complaint.

 5         4.    Accordingly, the parties stipulate that Defendants Lizarraga and Hawkins shall have

 6   up to and including July 28, 2020, to file their responses to Plaintiff’s complaint.

 7   Dated: June 10, 2020                                   Respectfully submitted,
 8                                                          XAVIER BECERRA
                                                            Attorney General of California
 9                                                          R. LAWRENCE BRAGG
                                                            Supervising Deputy Attorney General
10

11
                                                            /s/ Arthur B. Mark III
12                                                          ARTHUR B. MARK III
                                                            Deputy Attorney General
13                                                          Attorneys for Defendants
                                                            J. Lizarraga and R. Hawkins
14

15
                                                            LAW OFFICES OF CHARLES KELLY KILGORE
16

17                                                          /s/ Charles Kelly Kilgore
                                                            CHARLES KELLY KILGORE
18                                                          Attorney for Plaintiff
                                                            Joseph L. McDaniel
19

20
21

22

23

24

25

26
27

28
                                                        2
                            Stipulation Extending Time for Lizarraga and Hawkin’s Resp. (2:19-cv-01136 JAM KJN)
     Case 2:19-cv-01136-JAM-KJN Document 36 Filed 06/11/20 Page 3 of 3

 1                                                  ORDER

 2         The parties having stipulated to extend the time in which Defendants Lizarraga and

 3   Hawkins may respond to the complaint and good cause appearing,

 4         IT IS HEREBY ORDERED that the stipulation (ECF No. 35) is GRANTED, and

 5   Defendants Lizarraga and Hawkins shall respond to the complaint on or before July 28, 2020.

 6   Dated: June 11, 2020
 7
     /mcda1136.stip
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
                            Stipulation Extending Time for Lizarraga and Hawkin’s Resp. (2:19-cv-01136 JAM KJN)
